DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 30: In 3030, line 2, "THRID" should be replaced by --THIRD--.
FIG. 30: In 3035, line 2, "THRID" should be replaced by --THIRD--.
FIG. 31: In 3190, line 1, "THRID" should be replaced by --THIRD--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶77, final line, the extra period should be deleted.
In ¶92, line 3, "PDi = Phase (Ref)) - Phase(Signali)" should be replaced by
--PDi = Phase(Ref) - Phase(Signali)-- to remove the extra close parenthesis and to be self-consistent.
	In ¶92, line 5, "PDI" should be changed to --PDi-- to be consistent with line 3.
In ¶92, line 7, an "Phase (Sig(Ref)"  should be replaced by --Phase(Ref)-- to be consistent with line 3.
In ¶108-109 should consistently use either lowercase or uppercase for the term "s" and consistently use either an subscript "i" or not throughout.
In ¶152, final line, the extra period should be deleted.
Appropriate correction is required.

	Claim Objections
Claim(s) 20 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In line 1, it appears that some of the text of the claim is missing after "that".  
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are directed to a set of instructions on a storage medium, but there is no computer/processor recited to perform the instructions.  According to MPEP 2111.05 III:  
"When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
However, where the claim as a whole is directed conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer."

In the rejected claims, the instructions on a machine readable storage medium are just information or data, with no functional relationship to a computer or processor recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
In claim 1, line 8 recites "a first waveform".  However, "a first waveform" has been previously recited in line 6.  Thus, it is unclear whether the same or a different first waveform is being referred to.  Claims 11 and 20 have the same issue.  The remaining claims are dependent upon the rejected claims.
In claim 4, line 4 recites "a waveform".  However, "a first waveform" has been previously recited in claim 1, line 6.  Thus, it is unclear whether the same or a different waveform is being referred to.  Claim 13 has the same issue.  Claims 5, 7-8, 14, and 16-17 are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beale (WO 00/52494 A1).
In regard to claims 1, 11, and 20, Beale discloses:
hardware processing circuitry (60, Fig. 1; p. 2, lines 21-23); 
one or more hardware memories (p. 13, lines 27-29; p. 14, line 10-11);
obtaining, for each of a plurality of geographic regions, a corresponding plurality of first expected phase difference of a first waveform transmitted from the respective region by a first wireless device (Fig. 7; p. 14, line 21 to p. 15, line 11) to a pair of receive elements of a second wireless device (p. 2, lines 16-17);
obtaining measured phase difference of a first waveform transmitted by the first wireless device to the pair of receive elements of a second wireless device (p. 15, lines 13-14); 
determining which of the plurality of expected phase differences match the measured phase differences, and conditionally marking each of the plurality of geographic regions as a possible location of the first wireless device if the respective geographic region's expected phase differences are equivalent to the measured phase differences (p. 17, lines 11-20) [where a match coefficient is associated with each cell for which a match coefficient value is determined]; and 
estimating a location of the first wireless device based on the marked geographic regions (p. 17, lines 21-23). 
In regard to claim 2, Beale discloses determining a distance difference between each of the plurality of geographic regions and each one of the receive elements of the second wireless device, wherein the expected phase difference . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, as applied to claims 1 and 11, above, and further in view of Miller (US 2010/0194641 A1).
Beale fails to disclose obtaining, for each of the plurality of geographic regions, a corresponding plurality of second expected phase differences of a second waveform exchanged between the first wireless device in the respective region and a pair of receive elements of a third wireless device; obtaining measured second phase differences of a second waveform exchanged between the first wireless device and a pair of receive elements of the third wireless device; determining which of the plurality of second expected phase differences match the measured second phase differences; and conditionally second marking each of the plurality of geographic regions as a possible location of the 
Miller teaches two vehicles/wireless devices (Fig. 1) with self-contained positioning systems (160, 162, Fig. 11; ¶5; ¶27) working together to determine the position of a transmitter (Fig. 1; 168, 172, Fig. 11; claims 26-27) [where the direction and range/distance from a single vehicle gives an indication of position, and if that is not sufficient, a second vehicle's measurements are used to increase the accuracy of the position].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the determined position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the determined position is increased.
	In the combination, a second detector will be used to repeat the measurements and processing of the first vehicle/second wireless device at a second vehicle/third wireless device in order to increase the accuracy of the determined position of the transmitter.
Claims 4-5, 7, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, as applied to claims 1 and 11, above, and further in view of Dent (US 6,243,587 B1) and Tekin (CA 2,296,812 A1).
In regard to claims 4 and 13, Beale fails to disclose first waveform is of a first frequency, the operations further comprising: obtaining, for each of the plurality of geographic regions, a corresponding plurality of second expected phase differences of a waveform of a second frequency, the waveform transmitted from the respective region by the first wireless device to a pair of receive elements of the second wireless device; obtaining measured second phase differences of a second waveform having the second frequency, the second waveform transmitted by the first wireless device to a pair of receive elements of the second wireless device; second determining which of the second expected phase differences of the plurality of geographic regions match the measured second phase differences, wherein the estimating of the location is further based on the second determining. 
Dent teaches the use of a waveform of a first frequency and a second waveform of a second frequency from a first wireless device at a second wireless device to determine the position of the first wireless device (col. 2, lines 28-36; col. 3, lines 5-16). 
Tekin teaches averaging multiple determined positions increases the accuracy of the determined position (p. 2, lines 3-11; p. 4, lines 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining the position of the first wireless device 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the determined position is increased.
In the combination, since the use of a second frequency allows a second position to be determining using the method of Beale, and the use of additional positions increases the accuracy of the determined position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a position using the second frequency as one of the positions being averaged to further increase the accuracy of the final determined position.
In regard to claims 5 and 14, Beale further discloses:
determining differences between the first expected phase differences and the measured phase differences (p. 15, lines 9-11) [where a good match means the values are close, i.e., where the difference between the two values are small]; 
generating a first probability for each of the geographic regions based on the differences (p. 15, lines 9-11).
In the combination, the same would be done with the second frequency signal, and thus thus aggregated probabilities for each region can be calculated.
In regard to claims 7 and 16. 
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, Dent, and Tekin, as applied to claims 5 and 14, above, and further in view of Fox (US 6,408,246 B1).
The combination fails to disclose the operations further comprising weighting each of the plurality of geographic regions based on their respective probabilities, wherein the estimating of the location of the first wireless device is based on the weighted plurality of regions.
Fox teaches that using an average/mean position or a weighted average position are known alternatives for determining a final position from preliminary position estimates (col. 6, lines 32-37).  Thus, these two elements were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute a weighted average for the average of Tekin in the combination.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods for for determining a final position from preliminary position estimates, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the final position from the preliminary position estimates.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, as applied to claims 1 and 11, above, and further in view of Douglas (US 2012/0209714 A1).
Beale fails to disclose the operations further comprising providing the determined location to an advertising network. 
Douglas teaches providing the determined location to an advertising network (¶34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide the user with useful advertisements/location-based services based on their position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that useful advertisements/location-based services can be offered to the user based on their position.

Claims 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, as applied to claims 1 and 11.
Beale fails to explicitly disclose determining differences between the first expected phase differences and the measured phase differences includes determining the 360 complementary of the expected phase difference; determining 360 degree complements of the measured phase differences, wherein the determined differences are based on the 360 degree complements. 

	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention would recognize that an antenna spacing of greater than λ/2 results in a ambiguity in the number of integer number of wavelengths in a measured phase difference, and thus multiple phase differences correspond to a measured fractional phase difference (e.g. a measured phase difference of                 
                    
                        
                            1
                        
                        
                            2
                        
                    
                
            λ may correspond to a real phase difference between the two measured versions of the signal of                 
                    
                        
                            1
                        
                        
                            2
                        
                    
                
            λ or                 
                    (
                    1
                    +
                    
                        
                            1
                        
                        
                            2
                        
                    
                    )
                
            λ or                 
                    (
                    2
                    +
                    
                        
                            1
                        
                        
                            2
                        
                    
                    )
                
            λ, etc.), and thus all the 360 complementary phase differences must be taken into account.  Since the measured phase differences are compared to calculated expected phase differences for match, the complementary calculated/expected phase differences which will correspond to the same measured phase difference must also be taken into account.

The following reference(s) is/are also found relevant:
Lorenz (US 2005/0088337 A1), which teaches that an antenna spacing of greater than a half of a wavelength creates ambiguity in the received number of carrier cycles (¶28).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648